DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what, “which related,” in line 1 means.  If the zinc iodine flow battery is either a single flow or dual flow battery, the correct language needs to be used to show that.  Line 2 should read “wherein the single flow battery comprises…” The components of the single flow battery should be listed together successively, including the portions in parentheses.  After the list of components, the movement of electrolyte should be described.  An example of this is, “wherein the single flow battery comprises a negative electrolyte storage tank; a single battery or a cell stack that is assembled with more than two single battery circuits in series, wherein the single battery comprises a positive end plate, a positive current collector, a positive electrode with a flow frame, a membrane, a negative electrode with a flow frame, a negative current collector and a negative end plate; a negative cavity between the membrane and the negative current collector, wherein the negative cavity has a negative inlet and a negative outlet; and a positive cavity between the membrane and the positive current collector, wherein the positive cavity has a positive inlet and a positive outlet; wherein the electrolyte in the negative electrolyte storage tank is circuited between the negative cavity and the electrolyte storage tank by pump; wherein the negative electrolyte storage tank is connected with the negative inlet and
outlet through the negative inlet and outlet of pipeline respectively; wherein the
negative inlet and outlet of pipeline are respectively provided with a branch for the circulation of the positive electrolyte; and wherein the branch on the negative inlet of pipeline is connected with the positive inlet on the positive cavity, and the branch on the negative outlet of pipeline is connected with the positive outlet on the positive cavity.”  The use of, “could be,” in line 7 and “could flows” in line 23 make the claim indefinite. Line 11 should not include, “at the same time.”
Claim 1 recites the limitation "the electrolyte" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "pipe" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear which electrolyte is being described in line 2.
Claim 3 recites the limitation "electrolyte solution" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "electrolyte solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 4, line 3 should read, “the supporting electrolyte”.  Line 4 should include, “and,” between K2SO4 and KBr.  It is unclear what the concentration is referring to in line 4.
Regarding claim 5, it is unclear which membrane is being referred to in line 2. “The membrane is a porous membrane,” in line 4 is a repeated limitation. Line 5 should read that the thickness is of the membrane.  It is unclear what the pore size and porosity are of in line 7.
Claim 5 recites the limitation "the porous membrane material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 6, line 5 should read, “the polymer layer,” instead of “coating,” to avoid an antecedent basis issue.
Claim 7 recites the limitation "the I-" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, line 3, “on” should be “and” to avoid confusion.
Claims 3-8 should not contain the word, “preferably” because the preferable option makes the claims indefinite.
Claim 8 recites the limitation "the electrode material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyenge (CN Publication 105742656) in view of Li (“Ambipolar zinc-polyiodide electrolyte for a high-energy density aqueous redox flow battery”) and Zhang (CN Publication 206022528).
Gyenge discloses a zinc-iodine redox flow battery comprising: a battery module formed by connecting one or two or more single batteries in series, each single battery comprising a positive electrode end plate, a positive electrode, a membrane, a negative electrode, and a negative electrode end plate, the positive electrolyte in a positive electrode electrolyte storage tank flowing through the positive electrode by means of a circulation pump and a circulation pipeline, and the negative electrode electrolyte in a negative electrode electrolyte storage tank flowing through the negative electrode by means of the circulation pump and the circulation pipeline; the membrane being an ion exchange membrane, a porous membrane or a microporous membrane (Paragraphs 0008-0010 and Fig. 1), as recited in claims 1 and 2 of the present invention.  Gyenge also discloses that the positive electrolyte comprises one or more of KI, LiI or NaI with a concentration of 0.1-3 mol/m3 and that the negative electrolyte can comprises 1-3 mol/m3 ZnSO4 (Paragraphs 0011 and 0022), as recited in claim 3 of the present invention.  Gyenge teaches that the positive electrolyte can also comprise one or more of K2SO4, KNO3, Na2SO4 and NaNO3 with a concentration of 0.1-3 mol/m3 (Paragraph 0012), as recited in claim 4 of the present invention.  Gyenge also teaches that the during charging, the zinc ion Zn2+ is reduced to metallic zinc at the negative electrode, and the I- ion is oxidized to I3- at the positive electrode, and during discharge, the zinc element is oxidized to zinc ions at the negative electrode and the I3- ions are reduced to I- ions at the positive electrode (Paragraph 0008), as recited in claim 7 of the present invention.  Gyenge states that the electrode materials can be graphite felt (Paragraph 0024), as recited in claim 8 of the present invention.
Gyenge fails to disclose that a current collector is present between the end plates and electrodes, that each electrode has a flow frame, that the positive and negative electrode electrolytes are the same, and both are mixed aqueous solutions of iodized salt and zinc salt, and the set-up of the single flow battery. 
Li discloses a zinc-iodine flow battery with positive and negative electrolytes being 5.0 M ZnI2 (Abstract), as recited in claim 1 of the present invention.
Zhang discloses a zinc bromine single flow battery comprising a negative electrolyte storage tank; a single battery, wherein the single battery comprises a positive electrode, a membrane, a negative electrode; a negative cavity between the membrane and the negative electrode, wherein the negative cavity has a negative inlet and a negative outlet; and a positive cavity between the membrane and the positive electrode, wherein the positive cavity has a positive inlet and a positive outlet; wherein the electrolyte in the negative electrolyte storage tank is circuited between the negative cavity and the electrolyte storage tank by pump; wherein the negative electrolyte storage tank is connected with the negative inlet and outlet through the negative inlet and outlet of pipeline respectively; wherein the negative inlet and outlet of pipeline are respectively provided with a branch for the circulation of the positive electrolyte; and wherein the branch on the negative inlet of pipeline is connected with the positive inlet on the positive cavity, and the branch on the negative outlet of pipeline is connected with the positive outlet on the positive cavity (Paragraphs 0011-0015), as recited in claim 1 of the present invention.  Zhang also discloses that the battery can be composed of one or more single cells connected in series and the single cell comprises positive and negative current collectors on the electrodes opposite the membrane (Paragraph 0017), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that current collectors and flow frames could be a part of the battery of Gyenge because Zhang teaches that these are common components of flow batteries.  It also would have been obvious to one of ordinary skill in the art that the positive and negative electrolyte of Gyenge could be the same because Li teaches that have the same electrolyte improves properties of the battery.  Finally, it would have been obvious to one of ordinary skill in the art that the zinc iodine flow battery of Gyenge could be used in a single flow manner because Zhang teaches that zinc halide flow batteries work efficiently in this form.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyenge (CN Publication 105742656) in view of Li (“Ambipolar zinc-polyiodide electrolyte for a high-energy density aqueous redox flow battery”) and Zhang (CN Publication 206022528) as applied to claim1-4, 7 and 8 above, and further in view of Reece (U.S. Patent Publication 2016/0308234).
The teachings of Gvenge, Li and Zhang have been discussed in paragraph 5 above.
Gvenge, Li and Zhang fail to disclose the materials, thickness, pore size and porosity of the porous membrane.
Reece discloses a flow battery comprising: porous membranes having an open porosity, comprising materials, such as polyethylene, polypropylene, PVDF, PTFE, having a pore size of 0.001 nm- 20 micrometers, and having a thickness of less than about 500 micrometers (Paragraphs 0072-0076), as recited in claims 5 and 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the porous membranes described in Reece for the membrane of Gvenge because Reece teaches that these are common materials, thicknesses, porosities and pore sizes used for membranes of flow batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722